Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.  

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.										Claim 1 has been amended to add a limitation “wherein an interface between the dielectric layer of the first semiconductor die and the third semiconductor die has a first width during the bonding, wherein the first width equals a second width of the first semiconductor die and wherein the first width is smaller than a third width of a semiconductor substrate of the third semiconductor die, the dielectric layer of the first semiconductor die having a sidewall that is planar with a sidewall of the semiconductor substrate”. The Applicant has asserted that the amendments to the claims do not add any new subject matter but has failed to specify areas of the specification and/or drawing where support could be found. The Examiner could not locate either in the drawing or in the specification any support for these amendments. As a matter of fact, Fig. 8 shows the dielectric layer 114 of the first semiconductor die 103 having a sidewall that is not at all planar with a sidewall of the semiconductor substrate 703 of the third semiconductor die. Appropriate correction/clarification is requested.	
Claims 2-7 inherit the 35 U.S.C. 112(a) or 35 U.S.C. 112, 1st paragraph (pre-AIA ) rejections based on their dependency on claim 1.
					

Claim Rejections - 35 USC § 112
2  .	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.											         		 Claim 1 has been amended to add a limitation “wherein an interface between the dielectric layer of the first semiconductor die and the third semiconductor die has a first width during the bonding, wherein the first width equals a second width of the first semiconductor die and wherein the first width is smaller than a third width of a semiconductor substrate of the third semiconductor die, the dielectric layer of the first semiconductor die having a sidewall that is planar with a sidewall of the semiconductor substrate”. The Applicant has asserted that the amendments to the claims do not add any new subject matter but has failed to specify areas of the specification and/or drawing where support could be found. The Examiner could not locate either in the drawing or in the specification any support for these amendments. As a matter of fact, Fig. 8 shows the dielectric layer 114 of the first semiconductor die 103 having a sidewall that is not at all planar with a sidewall of the semiconductor substrate 703 of the third semiconductor die. Appropriate correction/clarification is requested.	
Claims 2-7 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112, 2nd paragraph (pre-AIA ) rejections based on their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-3 & 6-7 are rejected under 35 U.S.C. 103 as obvious over Barton (Patent No.: US 6,465,344 B1) in view of Lange (Pub. No.: US 2007/0287363 A1), Lee et al. (Pub. No.: US 2013/0249079 A1), Fukushima et al. (“Non-Conductive Film and Compression Molding Technology for Self-Assembly-Based 3D integration” - 2012), and Miyajima (Pub. No.: US 2016/0079209 A1).
 
Regarding Claim 1, Barton discloses    					                       a method of manufacturing a semiconductor device, the method comprising:		partially singulating a first semiconductor device of a semiconductor wafer from a second semiconductor device of the semiconductor wafer, the semiconductor wafer comprising a first semiconductor material, the first semiconductor device being a first semiconductor die and the second semiconductor device being a second semiconductor die (Col. 4, L 10-51 or Col. 5, L 23-43, also see Figs. 4 or 5C – opening 400, semiconductor devices 310; semiconductor wafer 300, the semiconductor wafer 300 comprising a first semiconductor material such as Si, Ge etc.; plurality of semiconductor devices 310 are shown, each semiconductor device can be considered as a semiconductor die);										thinning the first semiconductor material a second time, wherein after the thinning the first semiconductor material the second time the first semiconductor device has a straight sidewall (Col. 7, L 23-47, also see Fig. 9A-9D – material extension 616 of Figs. 9A or 9B has been removed by back grinding or thinning to produce straight sidewall), wherein the thinning the first semiconductor material the second time reduces a thickness from between about 100 µm and 500 µm to between about 10 µm and 250 µm (Col. 4, L30-51) ; and			sawing the first semiconductor material before the thinning the first semiconductor material the second time (Col. 6, L 22-51, also see Figs. 5A-7B).						Barton does not explicitly disclose						            thinning the first semiconductor material a first time before sawing the first semiconductor material, wherein during the thinning the first semiconductor material the first time a cover is placed over the first semiconductor device and the second semiconductor device, the cover being removed prior to the thinning the first semiconductor material the second time, the thinning the first semiconductor material occurring after the partially singulating removes a portion of the first semiconductor material;									bonding the first semiconductor device to a third semiconductor die and bonding the second semiconductor device to a fourth semiconductor die within a second semiconductor substrate, wherein the third semiconductor die and the fourth semiconductor die are part of a second semiconductor wafer during the bonding, the bonding occurring prior to the thinning the first semiconductor material the second time, wherein the first semiconductor device and the second semiconductor wafer are in a chip on wafer configuration after the bonding, the bonding the first semiconductor device to the third semiconductor die placing a contact pad of the first semiconductor die and a dielectric layer of the first semiconductor die in physical contact with the third semiconductor die, the contact pad and the dielectric layer being coplanar with each other, wherein an interface between the dielectric layer of the first semiconductor die and the third semiconductor die has a first width during the bonding, wherein the first width equals a second width of the first semiconductor die and wherein the first width is smaller than a third width of a semiconductor substrate of the third semiconductor die, the dielectric layer of the first semiconductor die having a sidewall that is planar with a sidewall of the semiconductor substrate; and
	singulating the second semiconductor wafer after the bonding.
However, Barton implicitly teaches that thinning could be performed before sawing the first semiconductor material or thinning could be performed after sawing the first semiconductor material (Col. 1, L 28-36). It further teaches that the semiconductor wafer itself could be thinned before any processing is done on it or after some (or all) processes has been performed on it (Col. 1, L 28-36). In other words, the process of thinning could be performed at various stages of processing the semiconductor wafer and also after the semiconductor wafer has been singulated into dies.													Additionally, Lange implicitly teaches						            thinning the first semiconductor material a first time before sawing the first semiconductor material, the thinning the first semiconductor material occurring after the partially singulating removes a portion of the first semiconductor material (Par. 0002-0003 & 0014, Fig. 2 – this prior art teaches partially cutting (14) the semiconductor wafer 10 on the device active side 11 prior to back grinding in order to release stress).									So, Barton and Lange both teach partially singulating a first semiconductor device of a semiconductor wafer from a second semiconductor device of the semiconductor wafer. Lange further teaches thinning the first semiconductor material a first time right after the partial singulation to reduce the thickness of the semiconductor wafer. If adapted to the process of Barton, it would be especially helpful since the sawing of Barton then has to go through a lot thinner distance which will minimize creation of debris.							It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Lange to adapt a method of manufacturing a semiconductor device, the method comprising: thinning the first semiconductor material a first time before sawing the first semiconductor material of Barton, the thinning the first semiconductor material occurring after the partially singulating removes a portion of a semiconductor material in order to reduce stress and minimize generation of saw debris.			Furthermore Lee et al. implicitly teaches						            wherein during the thinning the first semiconductor material the first time a cover is placed over the first semiconductor device and the second semiconductor device, the cover being removed prior to the thinning the first semiconductor material the second time (Par. 0026, 0042-0045 & 0052; Figs 3f-3v – plurality of semiconductor devices 124 are shown; cover 136 is a back-grinding tape; after thinning is done by removing a portion of the back surface, the cover is removed before the process of singulation).									It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Lee et al. to adapt a method of manufacturing a semiconductor device, the method comprising: thinning the first semiconductor material a first time before sawing the first semiconductor material of Barton, wherein during the thinning the first semiconductor material the first time a cover is placed over the first semiconductor device and the second semiconductor device, the cover being removed prior to the thinning the first semiconductor material the second time in order to i) protect the active surface of the devices during the thinning and then ii) saw the devices without having to go through unnecessary material which can potentially create further difficulties and debris.					And Fukushima et al. implicitly teaches						            bonding the first semiconductor device to a third semiconductor die and bonding the second semiconductor device to a fourth semiconductor die within a second semiconductor substrate, wherein the third semiconductor die and the fourth semiconductor die are part of a second semiconductor wafer during the bonding, the bonding occurring prior to the thinning the first semiconductor material the second time, wherein the first semiconductor device and the second semiconductor wafer are in a chip on wafer configuration after the bonding (Page 393; Fig. 1 – LSI wafer could be considered as the second semiconductor substrate; plurality of singulated devices are bonded to the various dies of the LSI wafer).  							Also, Miyajima implicitly teaches						                        bonding the first semiconductor device to a third semiconductor die and bonding the second semiconductor device to a fourth semiconductor die within a second semiconductor substrate, wherein the third semiconductor die and the fourth semiconductor die are part of a second semiconductor wafer during the bonding, the bonding the first semiconductor device to the third semiconductor die placing a contact pad of the first semiconductor die and a dielectric layer of the first semiconductor die in physical contact with the third semiconductor die, the contact pad and the dielectric layer being coplanar with each other (Par. 0043-0047; Figs. 5-6 – these Figs. show semiconductor devices and dies before and after singulation; contact pad 142 of the first (and second) semiconductor device is shown to be coplanar with dielectric layer comprising 141 of the first (and second) semiconductor device (the lower device in Fig. 6); second semiconductor substrate 11), wherein an interface between the dielectric layer of the first semiconductor die and the third semiconductor die has a first width during the bonding, wherein the first width equals a second width of the first semiconductor die and wherein the first width is smaller than a third width of a semiconductor substrate of the third semiconductor die (see annotated Fig. 6 below). 		

    PNG
    media_image1.png
    364
    484
    media_image1.png
    Greyscale



From the teachings of Barton, Miyajima and Fukushima et al., it would become clear that i) chip on chip structure, as well as chip on wafer structure and wafer on wafer structure are all well-known in the prior art; and ii) contact pad could be formed to be coplanar with the dielectric layer (both Miyajima and Fukushima et al. show it). 			. 				It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Fukushima et al. and Miyajima to adapt a method of manufacturing a semiconductor device, the method comprising: bonding the first semiconductor device to a third semiconductor die and bonding the second semiconductor device to a fourth semiconductor die within a second semiconductor substrate, wherein the third semiconductor die and the fourth semiconductor die are part of a second semiconductor wafer during the bonding, the bonding occurring prior to the thinning the first semiconductor material the second time, wherein the first semiconductor device and the second semiconductor wafer are in a chip on wafer configuration after the bonding, the bonding the first semiconductor device to the third semiconductor die placing a contact pad of the first semiconductor die and a dielectric layer of the first semiconductor die in physical contact with the third semiconductor die, the contact pad and the dielectric layer being coplanar with each other, wherein an interface between the dielectric layer of the first semiconductor die and the third semiconductor die has a first width during the bonding, wherein the first width equals a second width of the first semiconductor die and wherein the first width is smaller than a third width of a semiconductor substrate of the third semiconductor die in order to make fully functioning devices. 					Now the modified Barton does not specifically teach singulating the second semiconductor wafer after the bonding. Barton did not need do it since it taught bonding a die on another die, that is, a chip on chip structure and no further division was required. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to singulate the second semiconductor wafer after the bonding depending on the details of the second semiconductor wafer and its function with respect to the semiconductor devices mounted on it. For example, if the second wafer contains plurality of identical circuits in a repetitive arrangement, singulation may be performed to further package the device.

Regarding Claim 2, modified Barton, as applied to claim 1, discloses		         the method, wherein the partially singulating the first semiconductor device forms an opening within a scribe region, the scribe region having a width of between about 10 µm and about 200 µm (Barton – Col. 5,  L 54-57 – implied), and wherein the singulating the second semiconductor wafer is performed after the thinning the first semiconductor material the second time and wherein the bonding is performed after the sawing the first semiconductor material (Barton, in one embodiment, teaches forming a chip-on-chip structure before the thinning the first semiconductor material the second time (Col. 7, L 49-64); Fukushima et al. teaches thinning after forming a chip-on-wafer structure (Fig. 1); Miyajima, on the other hand, teaches thinning after forming a wafer-on-wafer configuration; the structure is then singulated (Par. 0046-0047; Figs. 5-6); in other words, bonding a singulated chip on another chip or bonding a singulated chip on a wafer or bonding a chip in a wafer to another chip on another wafer are all well-known in the art; after the bonding, the thinning is performed followed by singulation wherever it is required (Miyajima – Figs. 5-6)).
Regarding Claim 3, modified Barton, as applied to claim 1, discloses 			         the method, wherein the partially singulating the first semiconductor device forms a rounded corner (Barton – Col. 6, L 10-21; Fig. 5F).
Regarding Claim 6, modified Barton, as applied to claim 1, implicitly discloses        the method, wherein the partially singulating the first semiconductor device forms an opening into a semiconductor substrate of the semiconductor wafer to a depth of between about 5 µm and about 100 µm (Barton – Col. 4, L 44-51; Col. 5, L 37-48 – Barton teaches that the final thickness of the semiconductor devices after thinning the first semiconductor material a second time is between 3 µm to 50 µm and more typically in the range of between 10 µm to 30 µm; this prior art also teaches that the depth of the opening made as a result of partial singulation should be as little beyond the final thickness of the semiconductor devices as possible in order to minimize damage during partial singulation process; now in the case that the final thickness of the semiconductor devices is in the range between 10 µm to 30 µm, the depth of the opening should be well in the range between 10 µm to 100 µm).
Regarding Claim 7, modified Barton, as applied to claim 6, implicitly discloses       the method, wherein the opening has curved sidewalls (Barton - Figs 5E & 5F).


Claims 4-5 are rejected under 35 U.S.C. 103 as obvious over Barton (Patent No.: US 6,465,344 B1), Lange (Pub. No.: US 2007/0287363 A1), Lee et al. (Pub. No.: US 2013/0249079 A1), Fukushima et al. (“Non-Conductive Film and Compression Molding Technology for Self-Assembly-Based 3D integration” - 2012) and Miyajima (Pub. No.: US 2016/0079209 A1), as applied to claim 3, further in view of Mariani et al. (Pub. No.: US 2015/0069576 A1).

Regarding Claim 4, modified Barton, as applied to claim 3, does not explicitly disclose 	       												 the method, wherein the rounded corner has an arc radius of between about 50 µm and about 500 µm.													However, Mariani et al. teaches   					                                 the method, wherein the rounded corner has an arc radius of between about 50 µm and about 500 µm (Par. 0039-0044; also see Fig. 4B – it is well known in the art that rounded corners reduce stress (see for example US 9,330,977 B1 – Column 3, Lines 64-66) and hence is desirable). 	 	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Mariani et al. to adapt a method of forming a device comprising: wherein the rounded corner of modified Barton has an arc radius of between about 50 µm and about 500 µm in order to reduce stress concentration at die corners. 

Regarding Claim 5, modified Barton, as applied to claim 3, does not explicitly disclose 	        											the method, wherein the rounded corner has an arc radius of between about 50 µm and about 250 µm.													However, Mariani et al. teaches   					                                 the method, wherein the rounded corner has an arc radius of between about 50 µm and about 250 µm (Par. 0039-0044; also see Fig. 4B – it is well known in the art that rounded corners reduce stress (see for example US 9,330,977 B1 – Column 3, Lines 64-66) and hence is desirable). 	 	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Mariani et al. to adapt a method of forming a device comprising: wherein the rounded corner of modified Barton has an arc radius of between about 50 µm and about 250 µm in order to reduce stress concentration at die corners. 



Claims 8-9 & 12-14 are rejected under 35 U.S.C. 103 as obvious over Barton (Patent No.: US 6,465,344 B1) in view of Grivna et al. (Pub. No.: US 2011/0175242 A1), Lange (Pub. No.: US 2007/0287363 A1), Lee et al. (Pub. No.: US 2013/0249079 A1), Fukushima et al. (“Non-Conductive Film and Compression Molding Technology for Self-Assembly-Based 3D integration” - 2012), and Miyajima (Pub. No.: US 2016/0079209 A1).

Regarding Claim 8, Barton discloses    					                       a method of manufacturing a semiconductor device, the method comprising: 			a first semiconductor device adjacent to a second semiconductor device, wherein a first semiconductor material extends from within the first semiconductor device, between the first semiconductor device and the second semiconductor device, to within the second semiconductor device, the first semiconductor device comprising a first semiconductor die and the second semiconductor device comprising a second semiconductor die (Col. 4, L 9-51; Figs. 3A-3B - plurality of semiconductor devices 310 are shown, each semiconductor device can be considered as a semiconductor die);										cutting the first semiconductor material (Col. 6, L 22-51, also see Figs. 5A-7B);			bonding the first semiconductor die to a surface of a third semiconductor die, the bonding being done after the cutting the first semiconductor material (Col. 7, L 23-64, also see Fig. 9A-9D – the first semiconductor die 310 is bonded to a readout chip 910 containing silicon integrated circuit); 											after the bonding, chemical mechanical polishing the first semiconductor material to a second thickness of between about 10 µm and about 250 µm (Col. 7, L 31-37, Col 4. L 44-51); 		bonding the second semiconductor die to a surface of a fourth semiconductor die, the bonding being done after the cutting the first semiconductor material (Col. 7, L 23-64, also see Fig. 9A-9D – the first semiconductor die 310 is bonded to a readout chip 910 containing silicon integrated circuit), the bonding the first semiconductor die and the bonding the second semiconductor die occurring prior to the chemical mechanical polishing the first semiconductor material to the second thickness (Col. 7, L 31-37, Col 4. L 44-51).						Barton does not explicitly disclose						           chemical mechanical polishing the first semiconductor material (before cutting the first semiconductor material) to a first thickness of between about 100 µm and about 500 µm, wherein an opposite side of the first semiconductor device from the side being chemically mechanically polished is covered by a backgrinding tape during the chemical mechanical polishing, the backgrinding tape having a planar surface facing the first semiconductor material and extending from a first side of the first semiconductor device to a second side of the first semiconductor device;											removing the backgrinding tape; and 								after the removing the backgrinding tape, cutting the first semiconductor material after the chemical mechanical polishing the first semiconductor material;					bonding the first semiconductor die to a hydrophilic surface of a third semiconductor die at least partially within a semiconductor wafer to form a chip on wafer structure, the bonding being done after the cutting the first semiconductor material; 				singulating the semiconductor wafer after the chemical mechanical polishing the first semiconductor material to the second thickness; and								bonding the second semiconductor die to a hydrophilic surface of a fourth semiconductor die at least partially within the semiconductor wafer to form a second chip on wafer structure, the bonding being done after the cutting the first semiconductor material, the bonding the first semiconductor die and the bonding the second semiconductor die occurring prior to the chemical mechanical polishing the first semiconductor material to the second thickness, wherein after the bonding the first semiconductor die to the hydrophilic surface of the third semiconductor die a bonding interface between the hydrophilic surface and the first semiconductor die extends to edges of the first semiconductor die but does not extend beyond a semiconductor substrate of the first semiconductor die, the bonding interface having a width less than a semiconductor substrate of the third semiconductor die.								However, Barton implicitly teaches that thinning could be performed before sawing the first semiconductor material or thinning could be performed after sawing the first semiconductor material (Col. 1, L 28-36). It further teaches that the semiconductor wafer itself could be thinned before any processing is done on it or after some (or all) processes has been performed on it (Col. 1, L 28-36). In other words, the process of thinning could be performed at various stages of processing the semiconductor wafer and also after the semiconductor wafer has been singulated into dies.													Additionally, Grivna et al. implicitly teaches						            chemical mechanical polishing the first semiconductor material (before cutting the first semiconductor material) to a first thickness of between about 100 µm and about 500 µm (Par. 0083, Figs. 12-13 – this prior art teaches carrying out a thinning process after an opening is made and before separating the devices; it is worth noting that this prior art does not explicitly teach the first thinning process to include a chemical mechanical polishing process; however the use of chemical mechanical polishing process as a means of thinning semiconductor wafers is so ubiquitous that it can be at least understood that the thinning process possibly have included a chemical mechanical polishing process); and									cutting the first semiconductor material after the chemical mechanical polishing the first semiconductor material (Par. 0084, Fig. 14).									So, Barton and Grivna et al. both teach first partially singulating a first semiconductor device of a semiconductor wafer from a second semiconductor device of the semiconductor wafer. Grivna et al., additionally teaches, right after partial singulation, immediately carrying out a first thinning process to reduce the thickness of the semiconductor wafer. If adapted to the process of Barton, it would be especially helpful since the sawing of Barton then has to go through a lot thinner distance which will minimize creation of debris. Barton further teaches a chemical mechanical polishing process right after the sawing process. Regarding the optimal intermediate thickness of the wafer after the first chemical mechanical polishing is carried out and before the sawing process is performed depends a lot on the desired thickness of the finished device and obviously the thickness of the finished device depends on the type of device being manufactured. In other words, the intermediate thickness will vary depending upon the desired product.													It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Grivna et al. to adapt a method of manufacturing a semiconductor device, the method comprising: chemical mechanical polishing the first semiconductor material (before cutting the first semiconductor material) of Barton to a first thickness of between about 100 µm and about 500 µm in order to minimize generation of saw debris while separating devices with straight sidewalls.    							Furthermore Lange implicitly teaches						            wherein an opposite side of the first semiconductor device from the side being grinded/polished is covered by a backgrinding tape during the grinding/polishing, the backgrinding tape having a planar surface facing the first semiconductor material and extending from a first side of the first semiconductor device to a second side of the first semiconductor device (Par. 0014, Fig. 2 – protective film 15 could be considered as the back-grinding tape; a portion of the back surface 12 is removed by grinding/polishing); 								removing the backgrinding tape (Par. 0014, Fig. 2  –after thinning is done by removing a portion of the back surface 12, the backgrinding tape 15 is removed before the process of singulation); and 											after the removing the backgrinding tape, cutting the first semiconductor material after the grinding/polishing the first semiconductor material (Par. 0014, Fig. 2 – implied).	Additionally Lee et al. implicitly teaches						            wherein an opposite side of the first semiconductor device from the side being chemically mechanically polished is covered by a backgrinding tape during the chemical mechanical polishing (Par. 0026, 0042-0045 & 0052; Figs 3f-3v – plurality of semiconductor devices 124 are shown; back-grinding tape 136; a portion of the back surface 128 is potentially removed by chemical mechanical polishing); 								removing the backgrinding tape (Par. 0026, 0042-0045 & 0052; Figs 3f-3v –after thinning is done by removing a portion of the back surface 128, the backgrinding tape 136 is removed before the process of singulation); and 								after the removing the backgrinding tape, cutting the first semiconductor material after the chemical mechanical polishing the first semiconductor material (Par. 0026 & 0052; Figs 3f-3v).													It is worth noting that the prior art of Lee et al. does not teach that the backgrinding tape has a planar surface facing the first semiconductor material and extending from a first side of the first semiconductor device to a second side of the first semiconductor device. However, Lange cited above teaches the said limitation. It would be clear at once that the contour of the backgrinding tape facing the first semiconductor material roughly follows the topography of the upper surface of the device. So, if the device has a planar upper surface, then the backgrinding tape which covers it, will also have a planar surface.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Lange and Lee et al. to adapt a method of manufacturing a semiconductor device, the method comprising: wherein an opposite side of the first semiconductor device of Barton from the side being chemically mechanically polished is covered by a backgrinding tape during the chemical mechanical polishing, the backgrinding tape having a planar surface facing the first semiconductor material and extending from a first side of the first semiconductor device to a second side of the first semiconductor device; removing the backgrinding tape; and after the removing the backgrinding tape, cutting the first semiconductor material after the chemical mechanical polishing the first semiconductor material in order to i) protect the active surface of the devices during the thinning and then ii) saw the devices without having to go through unnecessary material which can potentially create further difficulties and debris. 
And Fukushima et al. implicitly teaches						            bonding the first semiconductor die to a hydrophilic surface of a third semiconductor die at least partially within a semiconductor wafer to form a chip on wafer structure, the bonding being done after the cutting the first semiconductor material (Pages 393-394; Figs. 1-3  – LSI wafer could be considered as the semiconductor wafer; plurality of semiconductor dies are bonded to the various dies of the LSI wafer or to particular areas of the LSI wafer; this prior art teaches a multi-chip self-assembly process on a carrier wafer containing hydrophilic areas and hydrophobic areas and these chips are then transferred on the LSI wafer and bonded; clearly this self-assembly process can be used to align chips directly on the LSI wafer itself and bond the first semiconductor die to the third semiconductor die; this prior art clearly teaches “ …we have first proposed an advanced chip-to-wafer 3D integration technology using surface-tension-driven self-assembly by which a large number of known good dies (KGDs) can be precisely aligned to wafers in batch processing … Massively parallel flip-chip self-assembly has been reported in 2008 [19], 2009 [20], and 2011 [25]”); and 												bonding the second semiconductor die to a hydrophilic surface of a fourth semiconductor die at least partially within the semiconductor wafer to form a second chip on wafer structure, the bonding being done after the cutting the first semiconductor material (Pages 393-394; Figs. 1-3  – LSI wafer could be considered as the semiconductor wafer; plurality of semiconductor dies are bonded to the various dies of the LSI wafer or to particular areas of the LSI wafer; this prior art teaches a multi-chip self-assembly process on a carrier wafer containing hydrophilic areas and hydrophobic areas and these chips are then transferred on the LSI wafer and bonded; clearly this self-assembly process can be used to align chips directly on the LSI wafer itself and bond the second semiconductor die to the fourth semiconductor die; this prior art clearly teaches “ …we have first proposed an advanced chip-to-wafer 3D integration technology using surface-tension-driven self-assembly by which a large number of known good dies (KGDs) can be precisely aligned to wafers in batch processing … Massively parallel flip-chip self-assembly has been reported in 2008 [19], 2009 [20], and 2011 [25]”								It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Fukushima et al. to adapt a method of manufacturing a semiconductor device, the method comprising:  bonding the first semiconductor die and second semiconductor die of Barton to a hydrophilic surface of a third semiconductor die and a fourth semiconductor die, respectively, at least partially within a semiconductor wafer to form a chip on wafer structure, the bonding being done after the cutting the first semiconductor material in order to make fully functioning devices. 									Now the modified Barton does not specifically teach singulating the semiconductor wafer after the chemical mechanical polishing the first semiconductor material to the second thickness. Barton did not need it as it taught bonding a die on another die, that is, it taught a chip on chip structure and no further division was required.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to singulate the semiconductor wafer after the chemical mechanical polishing the first semiconductor material to the second thickness depending on the details of the semiconductor wafer, such as, its function with respect to the semiconductor dies mounted on it. For example, if the second wafer contains circuits in a repetitive arrangement having multiple chips, singulation may be performed to further package the device.													Furthermore, Miyajima implicitly teaches						                        wherein after the bonding the first semiconductor die to the surface of the third semiconductor die a bonding interface between the surface and the first semiconductor die extends to edges of the first semiconductor die but does not extend beyond a semiconductor substrate of the first semiconductor die, the bonding interface having a width less than a semiconductor substrate of the third semiconductor die (Par. 0043-0047 together with annotated Fig. 6 below). 		

    PNG
    media_image1.png
    364
    484
    media_image1.png
    Greyscale



It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Fukushima et al. and Miyajima to adapt a method of manufacturing a semiconductor device, the method comprising: wherein after the bonding the first semiconductor die of Barton to the surface of the third semiconductor die a bonding interface between the surface and the first semiconductor die extends to edges of the first semiconductor die but does not extend beyond a semiconductor substrate of the first semiconductor die, the bonding interface having a width less than a semiconductor substrate of the third semiconductor in order to make fully functioning devices. 				
Regarding Claim 9, modified Barton, as applied to claim 8, discloses 			         the method, further comprising: prior to the chemical mechanical polishing the first semiconductor material to the first thickness, patterning the first semiconductor device to have a curved corner (Barton - Figs. 5E-5F). 							
Regarding Claim 12, modified Barton, as applied to claim 9, discloses 			         the method, wherein the patterning the first semiconductor device comprises a wet etching process (Barton – Col. 5, L 3-23, Col. 6, L 10-21).
Regarding Claim 13, modified Barton, as applied to claim 12, discloses 	        the method, wherein the wet etching process forms curved sidewalls (Barton – Col. 6, L 10-21, Fig. 5F).
Regarding Claim 14, modified Barton, as applied to claim 8, discloses 			         the method, wherein the first semiconductor material has a smaller thickness between the first semiconductor device and the second semiconductor device than within the second semiconductor device (Barton – Figs. 4, 5C-5F – after partial sawing, the first semiconductor material has a smaller thickness between the first semiconductor device and the second semiconductor device than within the second semiconductor device).

Claim 10 is rejected under 35 U.S.C. 103 as obvious over Barton (Patent No.: US 6,465,344 B1) in view of Grivna et al. (Pub. No.: US 2011/0175242 A1), Lange (Pub. No.: US 2007/0287363 A1), Lee et al. (Pub. No.: US 2013/0249079 A1), Fukushima et al. (“Non-Conductive Film and Compression Molding Technology for Self-Assembly-Based 3D integration” – 2012), and Miyajima (Pub. No.: US 2016/0079209 A1), as applied to claim 9, further in view of Mariani et al. (Pub. No.: US 2015/0069576 A1).

Regarding Claim 10, modified Barton, as applied to claim 9, does not explicitly disclose	       												 the method, wherein the curved corner has an arc radius of between about 50 µm and about 250 µm, wherein after the bonding the first semiconductor die to the hydrophilic surface of the third semiconductor die a bonding interface between the hydrophilic surface and the first semiconductor die extends to edges of the first semiconductor die.						However, Mariani et al. teaches   					                                 the method, wherein the curved corner has an arc radius of between about 50 µm and about 250  µm (Par. 0039-0044; also see Fig. 4B – it is well known in the art that curved corners reduce stress (see for example US 9,330,977 B1 – Column 3, Lines 64-66) and hence is desirable). 	 	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Mariani et al. to adapt a method of forming a device comprising: wherein the curved corner of Barton has an arc radius of between about 50 µm and about 250 µm in order to reduce stress concentration at die corners. 					

Claim 11 is rejected under 35 U.S.C. 103 as obvious over Barton (Patent No.: US 6,465,344 B1) in view of Grivna et al. (Pub. No.: US 2011/0175242 A1), Lange (Pub. No.: US 2007/0287363 A1), Lee et al. (Pub. No.: US 2013/0249079 A1), Fukushima et al. (“Non-Conductive Film and Compression Molding Technology for Self-Assembly-Based 3D integration” – 2012), Miyajima (Pub. No.: US 2016/0079209 A1), and Mariani et al. (Pub. No.: US 2015/0069576 A1), as applied to claim 10, further in view of Nishimura et al. (Pub. No.: US 2016/0225944 A1).

Regarding Claim 11, modified Barton, as applied to claim 10, does not explicitly disclose 	       												 the method, wherein the first semiconductor device has a first length of between about 1 mm and about 30 mm and has a first width of between 1 mm and about 30 mm.				However, Nishimura teaches   					                                 the method, wherein the first semiconductor device has a first length of between about 1 mm and about 30 mm and has a first width of between 1 mm and about 30 mm (Par. 0075-0076 – each LED chip could have a first length of about 1 mm and a first width of 1 mm; this prior art stands testament that semiconductor devices having such large dimensions are not unique; some devices are made large based on their applications). 	 	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Nishimura to adapt the method, wherein the first semiconductor device of Barton has a first length of between about 1 mm and about 30 mm and has a first width of between 1 mm and about 30 mm in order to fabricate a device that meets the need. 			 

Claims 15-16 & 18-20 are rejected under 35 U.S.C. 103 as obvious over Barton (Patent No.: US 6,465,344 B1) in view of Miyajima (Pub. No.: US 2016/0079209 A1), Fukushima et al. (“Non-Conductive Film and Compression Molding Technology for Self-Assembly-Based 3D integration” - 2012), Grivna et al. (Pub. No.: US 2011/0175242 A1), Lange (Pub. No.: US 2007/0287363 A1) and Lee et al. (Pub. No.: US 2013/0249079 A1). 
Regarding Claim 15, Barton discloses    					                       a method of manufacturing a semiconductor device, the method comprising: 		manufacturing a first semiconductor device and a second semiconductor device with a semiconductor wafer, the first semiconductor device being a first semiconductor die and the second semiconductor device being a second semiconductor die (Col. 4, L 9-51; Figs. 3A-3B - plurality of semiconductor devices 310 are shown, each semiconductor device can be considered as a semiconductor die; semiconductor wafer 300);								singulating the first semiconductor device from the second semiconductor device (Figs. 6A-7B), the singulating comprising:										a second chemical mechanical polishing process (Col. 7, L 31-37); and 			a sawing process before the second chemical mechanical polishing process (Col. 6, L 22-51, also see Figs. 5A-7B).											Barton does not explicitly disclose							           the semiconductor die comprising a contact pad coplanar with a passivation layer during the singulating;												a first chemical mechanical polishing process with a backgrinding tape protecting the first semiconductor device, a surface of the backgrinding tape in physical contact with contact pads being planar across the contact pads; 										wherein the backgrinding tape is removed prior to the sawing and the second chemical mechanical polishing process;									a sawing process between the first chemical mechanical polishing process and the second chemical mechanical polishing process, 							wherein the sawing process occurs while a semiconductor substrate of the semiconductor wafer has a thickness of between about 100 µm and about 500 µm; and			contacting the contact pad and the passivation layer of the first semiconductor die to a third semiconductor die and bonding the second semiconductor die to a fourth semiconductor die, wherein the bonding forms a chip on wafer structure, the bonding occurring after the sawing process and prior to the second chemical mechanical polishing process, wherein a bonding interface between the first semiconductor die and the third semiconductor die is as wide as the first semiconductor die and smaller than a semiconductor substrate of the third semiconductor die.												However, Barton implicitly teaches that thinning could be performed before sawing the first semiconductor material or thinning could be performed after sawing the first semiconductor material (Col. 1, L 28-36). It further teaches that the semiconductor wafer itself could be thinned before any processing is done on it or after some (or all) processes has been performed on it (Col. 1, L 28-36). In other words, the process of thinning could be performed at various stages of processing the semiconductor wafer and also after the semiconductor wafer has been singulated into dies.													Also, Miyajima implicitly teaches						                        the semiconductor die comprising a contact pad coplanar with a passivation layer during the singulating (Par. 0047; Figs. 5-6 – these Figs. show semiconductor dies before and after singulation; contact pad 142 is shown to be coplanar with passivation layer 141); and 			contacting the contact pad and the passivation layer of the first semiconductor die to a third semiconductor die and bonding the second semiconductor die to a fourth semiconductor die (Par. 0047; Figs. 5-6 – Fig.5 shows a wafer on wafer structure and Fig. 6 shows a chip on chip structure), wherein a bonding interface between the first semiconductor die and the third semiconductor die is as wide as  the first semiconductor die and smaller than a semiconductor substrate of the third semiconductor die (see annotated Fig. 6 below). 

    PNG
    media_image1.png
    364
    484
    media_image1.png
    Greyscale

												Additionally, Fukushima et al. implicitly teaches						                        contacting the contact pad and the passivation layer of the first semiconductor die to a third semiconductor die and bonding the second semiconductor die to a fourth semiconductor die, wherein the bonding forms a chip on wafer structure, the bonding occurring after the sawing process and prior to the second chemical mechanical polishing process (Pages 393-394; Figs. 1-3 – LSI wafer could be considered to hold the third semiconductor die and the fourth semiconductor die; on LSI wafer the first semiconductor die and the second semiconductor were mounted in a chip on wafer structure). 									From the teachings of Barton, Miyajima and Fukushima et al. it would become clear that i) chip on chip structure, as well as chip on wafer structure and wafer on wafer structure are all well-known in the prior art; and ii) contact pad could be formed to be coplanar with the passivation (both Miyajima and Fukushima et al. show it). 							It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Miyajima and Fukushima et al. to adapt a method of manufacturing a semiconductor device, the method comprising: the semiconductor die comprising a contact pad coplanar with a passivation layer during the singulating;	and contacting the contact pad and the passivation layer of the first semiconductor die to a third semiconductor die and bonding the second semiconductor die to a fourth semiconductor die, wherein the bonding forms a chip on wafer structure, the bonding occurring after the sawing process and prior to the second chemical mechanical polishing process, wherein a bonding interface between the first semiconductor die and the third semiconductor die is as wide as the first semiconductor die and smaller than a semiconductor substrate of the third semiconductor die in order to fix the first semiconductor die and the second semiconductor die well so that thinning of the dies could be performed well.   
Additionally, Grivna et al. implicitly teaches						            a first chemical mechanical polishing process before sawing the first semiconductor material (Par. 0083, Figs. 12-13 – this prior art teaches carrying out a thinning process after an opening is made and before separating the devices; it is worth noting that this prior art does not explicitly teach the first thinning process to include a chemical mechanical polishing process; however the use of chemical mechanical polishing process as a means of thinning semiconductor wafers is so ubiquitous that it can be at least understood that the thinning process possibly have included a chemical mechanical polishing process); 									a singulation process after the first chemical mechanical polishing process (Par. 0084, Fig. 14), 													wherein the singulation process occurs while a semiconductor substrate of the semiconductor wafer has a thickness of between about 100 µm and about 500 µm (Par. 0083).		So, Barton and Grivna et al. both teach first partially singulating a first semiconductor device of a semiconductor wafer from a second semiconductor device of the semiconductor wafer. Grivna et al., additionally teaches, right after partial singulation, immediately carrying out a first thinning process to reduce the thickness of the semiconductor wafer. If adapted to the process of Barton, it would be especially helpful since the sawing of Barton then has to go through a lot thinner distance which will minimize creation of debris. Barton further teaches a chemical mechanical polishing process right after the sawing process. Regarding the optimal intermediate thickness of the wafer after the first chemical mechanical polishing is carried out and before the sawing process is performed depends a lot on the desired thickness of the finished device and obviously the thickness of the finished device depends on the type of device being manufactured. In other words, the intermediate thickness will vary depending upon the desired product.													It is also worth addressing that Barton carries out a sawing process to separate the devices while Grivna et al. uses an anisotropic etching process (Par. 0084). Both singulation processes have their pros and cons. The advantage of using the sawing process of Barton is that is a much faster process and results in separated devices with straight sidewalls.     					It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Grivna et al. to adapt a method of manufacturing a semiconductor device, the method comprising: a first chemical mechanical polishing process; and a sawing process of Barton between the first chemical mechanical polishing process and the second chemical mechanical polishing process, wherein the sawing process occurs while a semiconductor substrate of the semiconductor wafer has a thickness of between about 100 µm and about 500 µm in order to minimize generation of saw debris while separating devices with straight sidewalls.    												Furthermore Lange implicitly teaches						            a first grinding/polishing process with a backgrinding tape protecting the first semiconductor device, a surface of the backgrinding tape in physical contact with contact pads being planar across the contact pads (Par. 0014, Fig. 2 – protective film 15 could be considered as the back-grinding tape; a portion of the back surface 12 is removed by grinding/polishing; at least a part of the metal layer 13 could be considered to constitute the contact pads); 					wherein the backgrinding tape is removed prior to the sawing and the second grinding/polishing process (Par. 0014, Fig. 2  –after thinning is done by removing a portion of the back surface 12, the backgrinding tape 15 is removed before the process of singulation).		Furthermore Lee et al. implicitly teaches						            a first chemical mechanical polishing process with a backgrinding tape protecting the first semiconductor device (Par. 0026, 0042-0045 & 0052; Figs 3f-3v – plurality of semiconductor devices 124 are shown; back-grinding tape 136; a portion of the back surface 128 is potentially removed by a chemical mechanical polishing process); 							wherein the backgrinding tape is removed prior to the sawing and the second chemical mechanical polishing process (Par. 0026, 0042-0045 & 0052; Figs 3f-3v – after thinning is done by removing a portion of the back surface 128, the backgrinding tape 136 is removed before the process of singulation).											It is worth noting that the prior art of Lee et al. does not teach that a surface of the backgrinding tape in physical contact with contact pads is planar across the contact pads. However Lange cited above teaches the said limitation. It would be clear at once that the contour of the backgrinding tape facing the first semiconductor material roughly follows the topography of the upper surface of the device. So if the device has a planar upper surface, then the backgrinding tape which covers it, will also have a planar surface.					It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Lange and Lee et al. to adapt a method of manufacturing a semiconductor device, the method comprising: a first chemical mechanical polishing process with a backgrinding tape protecting the first semiconductor device of Barton, a surface of the backgrinding tape in physical contact with contact pads being planar across the contact pads; wherein the backgrinding tape is removed prior to the sawing and the second chemical mechanical polishing process in order to i) protect the active surface of the devices during the thinning and then ii) saw the devices without having to go through unnecessary material which can potentially create further difficulties and debris.		
Regarding Claim 16, modified Barton, as applied to claim 15, implicitly discloses                  the method, wherein after the second chemical mechanical polishing process the semiconductor substrate has a thickness of between about 10 µm and 250 µm (Barton - Col. 4, L 30-51).
Regarding Claim 18, modified Barton, as applied to claim 15, implicitly discloses                  the method, further comprising: etching an opening into the semiconductor wafer prior to the first chemical mechanical polishing process and after the manufacturing the first semiconductor device (in light of rejection of claim 15, Barton – Col. 4, L 36-43, Col. 4, L 52-56, Col. 5, L 3-22, Col. 6, L 10-21; Fig. 4-5F – opening 400, first semiconductor device 310); and 				singulating the third semiconductor die from the fourth semiconductor die after the contacting the contact pad and the passivation layer (Miyajima et al. – Figs. 5-6).

    PNG
    media_image2.png
    324
    686
    media_image2.png
    Greyscale
 
Regarding Claim 19, modified Barton, as applied to claim 18, implicitly discloses                  the method, wherein the opening has a first depth into the semiconductor wafer of between about 5 µm and about 100 µm (Barton – Col. 4, L 44-51, Col. 5, L 37-48 – Barton teaches that the final thickness of the semiconductor devices after thinning the first semiconductor material a second time is between 3 µm to 50 µm and more typically in the range of between 10 µm to 30 µm; this prior art also teaches that the depth of the opening made as a result of partial singulation should be as little beyond the final thickness of the semiconductor devices as possible in order to minimize damage during partial singulation process; now in the case that the final thickness of the semiconductor devices is in the range between 10 µm to 30 µm, the depth of the opening should be well in the range between 10 µm to 100 µm).
Regarding Claim 20, modified Barton, as applied to claim 18, discloses either explicitly or implicitly                       
	the method, wherein the etching the opening forms curved sidewalls (Barton et al. - Col. 6, L 10-21, Fig. 5F).


Claim 17 is rejected under 35 U.S.C. 103 as obvious over Barton (Patent No.: US 6,465,344 B1) in view of Miyajima (Pub. No.: US 2016/0079209 A1), Fukushima et al. (“Non-Conductive Film and Compression Molding Technology for Self-Assembly-Based 3D integration” - 2012), Grivna et al. (Pub. No.: US 2011/0175242 A1), Lange (Pub. No.: US 2007/0287363 A1) and Lee et al. (Pub. No.: US 2013/0249079 A1), as applied to claim 15, further in view of Chu et al. (Patent No.: US 9,466,532 B2).

Regarding Claim 17, modified Barton, as applied to claim 15, does not explicitly disclose 	      												  the method, wherein the contacting the contact pad and the passivation layer is performed at least in part with a fusion bonding process.							However, Chu et al. implicitly teaches   					                                 the method, wherein the contacting the contact pad and the passivation layer is performed at least in part with a fusion bonding process (abstract, claim 20 – this prior art teaches that fusion bonding are mechanically stronger than the eutectic bonding; so it would be good to fusion bond the first semiconductor device to a second semiconductor wafer prior to the polishing process for stability). 	 	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Chu et al. to adapt the method, wherein the contacting the contact pad and the passivation layer of modified Barton is performed at least in part with a fusion bonding process in order to be able to reliably carry out a thinning process.
 	
Response to Arguments
Applicants’ arguments filed on 07/14/2022 have been fully considered but they are either not found to be persuasive (please see the rejections for detailed explanation) or are moot because of the new grounds of rejection necessitated by amendments made to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07/27/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812